Name: 89/241/EEC: Council Decision of 5 April 1989 amending Decision 87/499/EEC introducing a communications network Community programme on trade electronic data interchange systems (Tedis)
 Type: Decision
 Subject Matter: research and intellectual property;  information and information processing;  communications
 Date Published: 1989-04-11

 Avis juridique important|31989D024189/241/EEC: Council Decision of 5 April 1989 amending Decision 87/499/EEC introducing a communications network Community programme on trade electronic data interchange systems (Tedis) Official Journal L 097 , 11/04/1989 P. 0046 - 0046*****COUNCIL DECISION of 5 April 1989 amending Decision 87/499/EEC introducing a communications network Community programme on trade electronic data interchange systems (Tedis) (89/241/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and social Committee (3), Whereas by Decision 87/499/EEC (4) the Council set up a communications network Community programme on trade electronic data interchange systems (Tedis) in trade, industry and administration; whereas this programme includes activities and studies aimed at avoiding incompatibility between different electronic trade data interchange systems by lack of common standards; Whereas certain non-member countries, in particular the member states of the European Free Trade Association, take an active part in drawing up European and international standards in this area; whereas these countries have expressed the desire to be associated with the Tedis programme; Whereas it is in the Community's interest to avoid fresh barriers to trade with these countries in the sector in question and to contribute to the coordinated development of trade electronic data interchange systems in Europe; Whereas agreements to this effect should therefore be concluded with the non-member countries concerned; Whereas the Treaty does not provide, for the action concerned, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 Decision 87/499/EEC is hereby amended as follows: (1) In Article 5, the phrase 'established in the Community' is replaced by the phrase 'established in the Community or a non-member country with which the Community has concluded an agreement associating the country in question with the programme.' (2) The following Article shall be inserted: 'Article 5a In accordance with Article 228 of the Treaty, the Community may conclude agreements with non-member countries, and in particular with the members of the European Free Trade Association, with a view to associating them fully or partially with the programme. The Commission shall be authorized to negotiate these agreements.' Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. Done at Luxembourg, 5 April 1989. For the Council The President M. CHAVES GONZALEZ (1) OJ No C 273, 22. 10. 1988, p. 3. (2) OJ No C 69, 20. 3. 1989. (3) OJ No C 56, 6. 3. 1989, p. 51. (4) OJ No L 285, 8. 10. 1987, p. 35.